OPINION OF THE COURT
Kevin C. Fogarty, J.
This neglect proceeding was instituted by a “duly authorized representative for the Board of Education,” i.e., an employee of the Board of Education’s Bureau of Attendance.
The petition alleged that in violation of article 65 of the Education Law, the respondent mother permitted her daughter, age 14, to remain home from school without just cause. During the 1980-1981 school year, the child was absent from school for more than 100 days. According to the petition, the respondent failed to co-operate with the board of education and failed to respond to notes left by the Bureau of Attendance.
A full hearing was not held in this proceeding. Rather, all parties agreed to submit to a decision of this court which would be supplied with all necessary school records.
Before reaching the merits of the case, the court must dismiss the proceeding for lack of jurisdiction. Pursuant to section 1032 of the Family Court Act, the following may originate a proceeding under article 10 of the Family Court *170Act: a child protective agency or a person on the court’s direction. As this court did not direct Alfred Gottlieb of the Bureau of Attendance to originate this proceeding and as the board of education does not fall within the category of child protective agency, this court finds that it does not have jurisdiction to entertain this neglect proceeding. Petition dismissed.